             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW JERSEY
                        CAMDEN VICINAGE

STRIKE 3 HOLDINGS, LLC,

                   Plaintiff,
     v.                             Civil No. 18-2674 (JHR/JS)


JOHN DOE SUBSCRIBER ASSIGNED IP
ADDRESS 173.71.68.16,

                   Defendant.

STRIKE 3 HOLDINGS, LLC,

                   Plaintiff,
     v.                            Civil No. 18-12585 (NLH/JS)


JOHN DOE SUBSCRIBER ASSIGNED IP
ADDRESS 76.116.36.190,

                   Defendant.

STRIKE 3 HOLDINGS, LLC,

                   Plaintiff,
     v.                            Civil No. 18-12586 (JHR/JS)


JOHN DOE SUBSCRIBER ASSIGNED IP
ADDRESS 76.116.76.28,

                   Defendant.
    STRIKE 3 HOLDINGS, LLC,

                           Plaintiff,
          v.                                   Civil No. 18-14114 (JHR/JS)


    JOHN DOE SUBSCRIBER ASSIGNED IP
    ADDRESS 73.160.162.60,

                           Defendant.

                                     OPINION

        This Opinion addresses whether to grant Strike 3 Holdings,

LLC (“Strike 3”) leave to conduct expedited discovery in its

uniform “John Doe” copyright infringement cases. Strike 3 owns the

copyrights to its adult entertainment movies, i.e., pornography.

In contravention of the normal course of discovery, Strike 3 seeks

leave to serve subpoenas before a Fed.R.Civ.P.26(f) conference in

order to identify alleged “John Doe” copyright infringers of its

movies.        Strike 3 argues that unless its motions are granted it

is not able to identify infringers and stop infringement.                  This

Opinion adds to the mountain of case law on the issue.

        After a deep dive into Strike 3’s practices, including two

evidentiary hearings and extensive briefing, the Court concludes

that Strike 3’s requests for expedited discovery are DENIED.                   The

Court finds that Strike 3 has not established good cause to take

the requested discovery and the discovery is unreasonable under

the present circumstances. 1


1   Throughout this Opinion the Court will refer to an exemplar complaint or


                                        2
     The most fundamental basis of the Court’s decision is its

conclusion that, as pleaded, Strike 3’s complaints are futile.

The Court denies Strike 3 the right to bootstrap discovery based

on    a    complaint      that      does       not        pass   muster       under

Fed.R.Civ.P.12(b)(6).         Further,       even    if    Strike   3   pleads    a

cognizable copyright infringement claim, the Court would still

deny its requests for expedited discovery.                  Good cause does not

exist because: (1) Strike 3 bases its complaints on unequivocal

affirmative representations of alleged facts that it does not know

to be true; (2) Strike 3’s subpoenas are misleading and create too

great of an opportunity for misidentification; (3) the linchpin of

Strike 3’s good cause argument, that expedited discovery is the

only way to stop infringement of its works, is wrong; (4) Strike

3 has other available means to stop infringement besides suing

individual subscribers in thousands of John Doe complaints; (5)

the deterrent effect of Strike 3’s lawsuits is questionable; (6)

substantial     prejudice     may    inure      to    subscribers       who      are

misidentified; and (7) Strike 3 underestimates the substantial

interest   subscribers      have    in   the    constitutionally        protected

privacy of their subscription information.                On balance, therefore,


case. This refers to C.A. No. 18-14114(JHR/JS) which is representative of
all of Strike 3’s complaints. Strike 3 acknowledges its complaints are
uniform. TR1 12:15-19. The Court held two evidentiary hearings regarding
Strike 3’s discovery requests. The transcript from the first hearing will be
referred to as “TR1” and the second “TR2.” Emilie Kennedy, Esquire, Strike
3’s General Counsel, John Bunting, forensics consultant, and John S.
Pasquale, Sr. Project Manager with 7 Riber Systems, LLC, a cyber security
firm, testified for Strike 3.


                                         3
the Court finds that the overall administration of justice and the

prejudice to subscriber defendants outweighs Strike 3’s interest

in expedited discovery.

      It is not lost on the Court that its ruling may make it more

difficult for Strike 3 to enforce its copyrights against potential

infringers.         However,    as     the   Third      Circuit    recently    stated,

“[c]ourts     must    enforce     the    law     even     when    the   results      seem

inequitable.”        Diabate v. Attorney General of U.S.A., No. 18-3397,

2019 WL 5061399, at *1 (3d Cir. Oct. 9, 2019).                    The Court is aware

that it has granted expedited discovery in past cases filed by

Strike 3 and other copyright frequent filers. 2                     However, as was

famously said, the Court “see[s] no reason why it should be

consciously    wrong     today    because        [it]    was   unconsciously      wrong

yesterday.”     Massachusetts v. United States, 333 U.S. 611, 639-40

(1948) (J. Jackson, dissenting opinion).                         Since its previous

Orders were entered, new relevant case law has been published and

the   Court   has     learned    new    material        information     that   was   not

previously presented, all of which is discussed in this Opinion. 3

Background



2 See, e.g., Strike 3 Holdings, LLC. V. John Doe…, C.A. No. 17-12784 (JHR/JS),
2018 WL 2010422 (D.N.J. April 24, 2018); Voltage Pictures v. John Does 1-60,
C.A. No. 12-6885 (RMB/JS), 2013 WL 12406868 (May 31, 2013; see also Plastic
the Movie Limited v. John Doe Subscriber, C.A. No. 15-2446 (JHR/JS), 2015 WL
4715528 (D.N.J. August 7, 2015) (denying motion to quash subpoena directed to
Comcast requesting the identity of owner of listed IP address).
3 The Court has the power to revisit its prior interlocutory decisions and to

undermine an earlier conclusion. PIRG v. Magnesium Elektron, Inc., 123 F.3d
111, 116-17 (3d Cir. 1997).


                                             4
       1. General Background

       Strike 3 was formed in 2015 and is the intellectual property

holding company of General Media Systems (“GMS”).                 GMS was founded

in 2014 and produces and distributes adult entertainment on its

websites.     According to GMS’s Chief Creative Officer, it is the

most pirated adult content in the world.                  Decl. of Greg Lansky

¶25,   Doc.   No.    4-2.         Strike   3   started   filing   its   copyright

complaints in October 2017 (id. 10-11) and has filed over 3,000

complaints to date.         As of June 2019, Strike 3 filed 311 cases in

New Jersey.    More than half of the cases (161) have been dismissed

without prejudice for various reasons.                   Strike 3 Letter Brief

(“LB”) at 2-5 (June 11, 2019).                 Like many of its colleagues in

this and other jurisdictions, the Court has managed many of Strike

3’s cases.    Strike 3’s modus operandi is essentially the same in

all of its cases.       Strike 3 files “John Doe” complaints naming

unidentified assigned subscribers to an Internet Protocol (“IP”)

address who have been identified by its contractor as an infringer

on the BitTorrent (“BT”) network.               BT is a software protocol that

allows users to distribute data through peer-to-peer networks.

The BT network permits users to download, copy and distribute

Strike 3’s movies.           The only pleaded connection in Strike 3’s

complaints    between       the    “John   Doe”   defendant   and    the   alleged

infringement is that the “John Doe” is the subscriber to the listed

IP address.         Strike 3 acknowledges it does not know if the


                                           5
subscriber or someone else downloaded its works.

     After filing its complaint, Strike 3 files ex parte motions

for expedited discovery requesting leave to serve a subpoena on

the John Doe’s Internet Service Provider (“ISP”), i.e., Comcast,

Yahoo, Verizon, etc. Although multiple infringements are listed in

its complaints, Strike 3’s subpoenas only ask for the name of the

IP subscriber for one infringement.        Thus, as to the exemplar

complaint, even though the alleged infringement occurred on 31

occasions from December 3, 2017 to August 16, 2018, Strike 3’s

subpoena only asks for the subscriber’s name on July 27, 2018.

Due to dynamic IP addresses, however, the subscriber identified in

response to Strike 3’s November 13, 2018 subpoena, may or may not

be the same person who subscribed to the IP address on July 27,

2018.   After Strike 3’s motion for expedited discovery is granted

and its subpoena is served and responded to, the ISP identifies

the current subscriber to the listed IP address.            Importantly,

this is not necessarily the same person who subscribed to the IP

address on July 27, 2018.      Strike 3 then conducts an additional

investigation   and   either   settles,   dismisses,   or    amends   its

complaint to specifically name the IP subscriber.           In the past,

the Court has granted Strike 3’s motions requesting expedited

discovery.   Recently, however, numerous courts have delved deeper

into Strike 3’s complaints, discovery requests, and practices,

leading the Court to reexamine the propriety of granting Strike


                                   6
3’s motions.    The effort has been long and arduous but enlightening

and worthwhile.

     The genesis of this Opinion is the November 6, 2018 Opinion

of the Honorable Royce L. Lamberth, U.S.D.J.           Strike 3 Holdings,

LLC v. John Doe, 351 F. Supp.3d 160 (D.D.C. 2018), on appeal, No.

18-7188 (Dec. 19, 2018).      In a blistering Opinion, Judge Lamberth

denied Strike 3’s ex parte request for expedited discovery akin to

the motions at issue herein.        Judge Lamberth accused Strike 3 of

being a “copyright troll,” of using technology that is “famously

flawed,” of preying on “low-hanging fruit,” of not caring whether

the “defendant actually did the infringing,” and flooding the

courthouse “with lawsuits smacking of extortion.”              The Opinion

raised red flags regarding Strike 3’s lawsuits that caused this

Court to explore the issue further.

     In Order to get to the bottom of the matter, the Court issued

an Order to Show Cause (“OSC”) to Strike 3 directing it to show

cause why the Court should not adopt and follow Judge Lamberth’s

Opinion and Order and deny Strike 3’s discovery motions. 4 Since

that time, the Court has received extensive briefs and background

materials and held two evidentiary hearings. 5             The Court will


4 At the time the OSC was issued six (6) Strike 3 cases were pending before
the Court. Since that time, Strike 3 voluntarily dismissed two (2) of the
cases. The remaining four (4) cases are stayed pending the issuance of this
Opinion. Throughout the relevant hearings, the Court has used C.A. No. 18-
14114 (JHR/JS) as an exemplar. The case will be discussed throughout this
Opinion.
5 Strike 3’s main spokesperson was Emille Kennedy, Esquire, its General

Counsel. Kennedy is responsible for coordinating Strike 3’s nationwide


                                     7
summarize what it has learned and explain in detail why Strike 3’s

requests for expedited discovery are denied.

      2. Strike 3’s Investigation and John Doe Complaints

      Strike    3’s   infringement     investigation     starts    with   IPP

International UG (“IPP”) located in Germany.            Strike 3 hired IPP

to track the infringement of its copyrights across the BT network.

TR1 15:5-19. IPP does this by crawling the BT file distribution

network and establishing a direct connection with the alleged

infringer’s IP address.

      An IP address is a unique number used by a computer to access

the internet.     In order to interact with other computers attached

to the internet, a computer must be assigned an internet protocol

or IP address. An IP address is a string of up to twelve numbers

separated by dots – for example 73.160.162.60. State v. Reid, 194

N.J. 386, 390 (2008).       “IP addresses can be dynamic (the number

changes each time the computer accesses the Internet) or static

(the number remains the same each time the computer accesses the

Internet).”.     United States v. Norris, 938 F.3d 1114, 1116 n. 2

(9th Cir. 2019).      After IPP identifies an IP address that is used

by an infringer to distribute Strike 3’s copyrighted works, it

downloads pieces of Strike 3’s works from the alleged infringer.



litigation and has hands-on familiarity with its policies and practices.
Kennedy has the most broad-based knowledge concerning Strike 3’s litigation
and is authorized to speak on behalf of the company. TR2 2:11-19. Kennedy
approves every filed complaint. TR1 13:16-22.


                                      8
IPP records the infringer’s IP address, the version of the BT

software used, and the date and time of the infringement.                      In

addition to identifying Strike 3’s works that are downloaded, IPP

identifies    the   ISP   and    other       content   downloaded   using    the

subscriber’s IP address. TR1 12:1-10.             IPP records everything in

a PCAP, which stands for “packet capture” and is a forensically

sound interface for recording network traffic. TR1 17:1-22. Decl.

of Tobias Fisher at ¶8, Doc. No. 4-3. IPP sends this data to Strike

3 on a monthly basis.        TR1 15:24 to 16:25.

      According to Strike 3, it only trys to “stop the worst

infringers.” 6   TR1 18:4-11.        This accounts for why Strike 3 may be

aware that a particular IP address is being used to infringe its

works for a significant period of time before a complaint is filed.

For example, although the exemplar complaint was filed on September

20, 2018, the subscriber’s infringement allegedly occurred on 31

separate occasions from December 3, 2017 to August 16, 2018.                Thus,

Strike 3 was aware of the ongoing infringement of its movies for

at least nine (9) months before it filed its complaint.

      After   Strike   3’s    data    analytics    contractor   identifies      a

serial infringer, Strike 3 runs the IP address through Maxmind, a

geolocation technology.         Maxmind gives Strike 3 an approximate

location of where the IP address is located. 7 Id. 49:6-1; 75:11-


6 Generally, Strike 3 looks for IP addresses that infringe a minimum of 25
works over a couple of months. TR1 19:10-14.
7 Strike 3’s consultant used the phrase “general region.”  TR1 151:20.


                                         9
20.    Strike 3 uses the Maxmind result to identify the appropriate

jurisdiction in which to file suit. In sum, therefore, the only

information Strike 3 has when it files its John Doe complaints is

the infringing IP address, the identity of the ISP, the date and

time    of   the    infringement,    the   approximate    location     of   the

infringer,    the    number   of   works   infringed,    and   other   content

downloaded.

       Although Strike 3’s John Doe complaints name as the defendant

the unidentified IP subscriber, Strike 3 acknowledges it does not

know who infringed its works.        Strike 3 also acknowledges it only

has a “fairly good reason to believe that it is the subscriber or

someone in the [household].”          TR1 20:21-22.      Strike 3 does not

know who or how many people live in the household (TR1 22:7-22)

and it “[h]as no idea if there’s anyone else in the house.”                 TR2

92:13-19.    In addition, Strike 3 is not sure whether the subscriber

lives at the location associated with the IP address.              TR2 29:3-

4.    Also, because of dynamic IP addresses, Strike 3 does not know

for sure if the subscriber identified in response to its subpoena

is the same subscriber at the time of the alleged infringement

which occurred months earlier.

       Despite its admitted lack of knowledge of who downloaded its

works, whether the subscriber lives at the identified address, and

who lives at the address, Strike 3’s complaints unequivocally aver

in conclusory fashion that the listed subscriber to the identified


                                      10
IP address directly infringed its copyrights.                   This is evidenced

by the following averments in the exemplar complaint which named

the   defendant     as     “John     Doe    subscriber      assigned       IP   Address

73.160.162.60”:

      1. “Defendant used the BitTorrent file                     network to
         illegally   download   and   distribute                 plaintiff’s
         copyrighted motion pictures.” ¶ 23.

      2. “While Defendant was infringing, . . . .” ¶ 25.

      3. “Defendant downloaded, copied, and distributed a
         complete copy of each of plaintiff’s works without
         authorization.” ¶ 27.

      4. “Defendant’s infringement is continuous and ongoing.”
         ¶ 30.

      5. “Defendant copied and distributed the constituent
         elements of plaintiff’s works using the BitTorrent
         protocol.” ¶ 36.

Strike   3    makes      these     unequivocal      averments    even       though    it

recognizes the subscriber may not have downloaded its works.                         TR1

20:23-25     to   21:1;    21:8-16,        21-22.   After   Strike     3    files    its

complaint, it files a motion for expedited discovery asking for

leave to serve a subpoena on the identified ISP.                  Strike 3 argues

this is necessary since only the ISP can match the name of the

customer to an IP address. After Strike 3 receives the name of the

currently listed subscriber to the IP address in question, it

conducts an additional investigation and decides whether to amend

the complaint to name the subscriber or dismiss the complaint. 8

8 Strike 3 estimates that 35 to 40 percent of the time it decides to dismiss
and not amend its complaints. TR1 59:2-8.


                                            11
In the interim, Strike 3 may also settle with the subscriber or

someone else.

Discussion

      1. The Standard to Obtain Expedited Discovery

      Critical to the Court’s ruling is the standard to use when

deciding if expedited discovery is appropriate.           Importantly, the

fact that the requested discovery is relevant is not determinative.

Instead, in order to decide if good cause exists to grant expedited

discovery the Court examines all relevant considerations.             Stated

another way, the “totality of the circumstances.”

      Pursuant to Fed. R. CIV. P. 26(b)(1), “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense.” However, “[a] party may not seek

discovery from any source before the parties have conferred as

required by Rule 26(f).” Fed. R. CIV. P. 26(d)(1). District courts

possess broad discretion in the management of the discovery process

and can expedite or otherwise alter its timing or sequence. See

id. Unlike most other discovery provisions in the Federal Rules,

Rule 26(d) does not give any guidance as to the standard to use to

determine    if   expedited   discovery    is   appropriate.      Techtronic

Indus. N. Am., Inc. v. Inventek Colloidal Cleaners LLC, C.A. No.

13-4255 (NLH/JS), 2013 WL 4080648, at *1 (D.N.J. Aug. 13, 2013). 9


9 Consequently, one author estimates “that courts have developed more than
twenty standards for construing Rule 26(d)(1).” See Jesse N. Panoff, Rescuing
Expedited Discovery from Courts & Returning It to FRCP 26(d)(1), 64 Ark. L.


                                     12
      Courts in this District have applied one of two standards to

assess whether expedited discovery is appropriate. See Sawhorse

Enterprises, Inc. v. Church & Dwight Co., C.A. No. 12-6811 (FLW),

2013 WL 1343608, at *2 (D.N.J. Apr. 3, 2013). The first is a more

stringent standard, “akin to that of a preliminary injunction,”

known as the Notaro test. 10      Id.; see also Gucci America Inc. v.

Daffy’s, Inc., C.A. No. 00-4463, 2000 WL 1720738, *5-6 (D.N.J.

Nov. 14, 2000) (citing Notaro, 95 F.R.D. at 405). The second is

the less stringent standard of “good cause” or “reasonableness,”

often referred to as the “good cause” test. See, e.g., Manny Film

LLC v. Doe Subscriber Assigned IP Address 50.166.88.98, 98 F. Supp.

3d 693 (D.N.J. 2015); Techtronic, 2013 WL 4080648, at *1. Courts

in this District routinely apply the “good cause” test. See Strike

3 Holdings, LLC v. Doe, C.A. No. 19–16182(MCA)(MAH), 2019 WL

3985628, at *2 (D.N.J. Aug. 23, 2019).          In a previous case, this

Court   adopted   the   so-called    “reasonableness”     or   “good   cause”

standard.    Techtronic, at *1.      In other words, in order to decide

if expedited discovery is appropriate, the Court looks at the

totality of the circumstances and the balancing of the interests

of the plaintiff and defendant.           Better Packages, Inc. v. Zheng,


Rev. 651, 651 (2011)).
10 The Notaro test requires the requesting party to demonstrate: “(1)

irreparable injury, (2) some probability of success on the merits, (3) some
connection between the expedited discovery and the avoidance of the
irreparable injury, and (4) some evidence that the injury that will result
without expedited discovery looms greater than the injury that the defendant
will suffer if the expedited relief is granted.” Notaro v. Koch, 95 F.R.D.
403, 405 (S.D.N.Y. 1982).


                                     13
C.A. No. 05-4477(SRO), 2006 WL 1373055, at *3 (D.N.J. May 17, 2006)

(the good cause test “weighs the need for expedited discovery by

considering the overall administration of justice against the

prejudice to the responding party.”).           The Court will apply this

standard here.

     Not surprisingly, the burden is on the moving party to show

that expedited discovery is appropriate.         Techtronic, at *2.      Good

cause   exists    where   the   “need     for   expedited   discovery,       in

consideration of the administration of justice, outweighs the

prejudice to the responding party.” Malibu Media, LLC v. John Doe,

C.A. No. 16-942 (KM/MAH), 2016 WL 952340, *1 (D.N.J. Mar. 14, 2016)

(citation    omitted).    A   non-exclusive     list   of   factors   Courts

typically examine are: (1) the timing of the request in light of

the formal start to discovery; (2) whether the request is narrowly

tailored; (3) the purpose of the requested discovery; (4) whether

the discovery burdens the defendant; and (5) whether the defendant

can respond to the request in an expedited manner. See Better

Packages, 2006 WL 1373055, at *3. In ruling on a motion for

expedited discovery, courts consider “the entirety of the record

. . . and the reasonableness of the request in light of all of the

surrounding circumstances[.]”. 11         Better Packages, Inc., 2006 WL



11See Gucci, 2000 WL 1720738, *6 (applying the Notaro factors upon finding
“the allegations of the complaint were without basis” and calling into
question plaintiff’s “real motive” in the lawsuit”).



                                     14
1373055, at 3 (citation and quotation omitted).

      For     good    reason,   Courts        apply   “careful     scrutiny       when

plaintiffs make [discovery] requests ex parte.” Strike 3 Holdings,

LLC v. Doe, 331 F.R.D. 14, 16 (E.D.N.Y. 2019) (citation and

quotation      omitted).    This   is     understandable         since    expedited

discovery is the exception rather than the norm.                   Techtronic, at

*2; Columbine Ins. Co. v. Seecandy.com, 185 F.R.D. 573, 577 (N.D.

Cal. 19999) (expedited discovery is “rare”). Further, this Court

noted    in   Techtronic:   “[s]ince      expedited     discovery        upsets    the

normal orderly progression of discovery, there should be a good

reason to order it to occur.              Otherwise, parties will expect

expedited discovery in every case.”; see also Leone v. Towanda

Borough, C.A. No. 3:12–0429, 2012 WL 1123958, at *3 (M.D.Pa. Apr.

4, 2012) (“[E]x parte motions are so inherently unfair that such

relief should be granted only in the rarest of circumstances.”).

In addition, if not policed properly, ex parte expedited discovery

may     create   an     irresistible      temptation       for     trickery       and

gamesmanship.

      Plaintiff asks the Court to analyze its request for expedited

discovery using the Second Circuit’s five-factor test found in

Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2nd. Cir. 2010). 12


12The five “principal factors” discussed in Arista are: (1) the concreteness
of plaintiff’s showing of a prima facie claim of actionable harm; (2) the
specificity of the discovery request; (3) the absence of alternative means to
obtain the subpoenaed information; (4) the need for the subpoenaed
information to advance the claim; and (5) the objecting party’s expectation


                                         15
Id. at 3. The Court declines Strike 3’s request to pigeonhole the

Court’s discretion. The Arista standard has not been adopted by

the Court and is not typically used in this District. Further, as

has been noted by at least one court, the utility of the Arista

standard is limited. Strike 3 Holdings, LLC, 331 F.R.D. at 17.           In

any event, the Court’s ruling would be the same even if the Court

followed Arista.

      For the reasons to be explained in detail, the Court finds

that Strike 3 fails to establish good cause for expedited discovery

under the “good cause” or Arista standard.              The Court’s prior

Orders were founded upon material misconceptions concerning Strike

3’s allegations and the underlying technological proof submitted

in support of Strike 3’s motions. Further, new relevant information

has been elicited that the Court was not aware of at the time it

issued its previous Orders.       In addition, new persuasive case law

has been published.        Ultimately, the Court agrees with Judge

Lamberth that Strike 3’s expedited discovery requests should be

denied, but its reasoning is a bit different.

      2.     Underlying Assumptions

      The Court deems it important to clarify several assumptions

that underlie its decision so there is no misunderstanding about

its reasoning.      First, the fact that Strike 3 is involved in the

adult      entertainment   business   is   irrelevant    to   the   Court’s


of privacy. See Arista, 604 F.3d at 119.


                                      16
decision.    Unless Congress or the courts carve out an exception

for pornography, which has not been done to date, Strike 3’s lawful

copyrights deserve as much or as little protection as the law

provides.    See Strike 3 Holdings, LLC v. Doe, No. 18-Cv-2648 (VEC),

2019 WL 78987, at *4 (S.D.N.Y. Jan. 2, 2019) (stating that Strike

3’s   “interest    in   protecting    its    copyrighted    material     from

infringement . . . is not lessened by the salacious content of the

material.”).      Two, no one can reasonably dispute that an entity

whose copyrights are infringed should have recourse against the

infringer.     Nonetheless, as discussed herein, a legal remedy does

not exist for every wrong.         Strike 3 is not entitled to relief

simply because it was wronged. Three, the Court acknowledges that

the information Strike 3 requests is relevant under Fed. R. CIV.

P. 26(b)(1).    Even if an IP subscriber is not the infringer, he/she

is likely to know relevant information regarding who used their

internet access.     Nonetheless, relevancy is not the touchstone to

grant expedited discovery.        If it was, expedited discovery could

become the rule rather than the exception.              Four, even though

numerous cases discuss the fact that Strike 3 has or may engage in

abusive litigation practices, the Court has not seen evidence that

this occurred in its cases. 13




13To be clear, the Court cannot vouch that this has not occurred.   The Court
can only say it has no knowledge this occurred.


                                     17
        3. Good Cause Does Not Exist for Expedited Discovery Because
           Strike 3 Does Not Plead a Cognizable Claim, i.e., its
           Complaints are Futile

        The most fundamental reason the Court denies Strike 3’s

request for expedited discovery, and why the Court concludes its

discovery requests are not reasonable, is that Strike 3 does not

plead a cognizable claim in its complaints.              It would be anomalous

to authorize discovery based on a John Doe complaint that does not

pass muster under Fed. R. CIV. P. 12(b)(6), in order to permit

Strike     3   to   name   an   individual      subscriber   who   then   files   a

meritorious motion to dismiss.            Especially in the John Doe context

where a complaint must be carefully scrutinized and a viable

defendant      is   not    present   to   challenge    the   complaint,    it     is

unreasonable to authorize Strike 3 to bootstrap discovery onto a

futile complaint. This is not consistent with the guidepost that

the Federal Rules “should be construed, administered, and employed

by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.”                   Fed.

R. CIV. P. 1.

        The Court understands that in the present context it is not

deciding a motion to dismiss.                  However, if the Court did not

examine the futility of a John Doe complaint it would create too

great of an opportunity for trickery and gamesmanship. 14 Further,

in the context of deciding whether expedited discovery should be

14   To be sure, the Court is not saying this occurred here.


                                          18
granted, futility is a relevant consideration in a totality of the

circumstance analysis.          The Court’s sentiment is supported by

other opinions. Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th

Cir. 1999) (discovery to identify a defendant is not appropriate

when   “the   complaint     would    be    dismissed    on     other   grounds.”);

Breaking Glass Pictures, LLC v. John and Jane Does 118-162, et

al., No. CV-13-00600-PHX-ROS; 2013 WL 3930474, at *2 (D. Ariz.

July 29, 2013) (“Early discovery is not appropriate when the

complaint     would   be   dismissed       on   other    grounds.”);       Criminal

Productions, Inc. v. Doe, Case No. 16-cv-2352 WQH (JLB), 2016 WL

6581850, at *1 (S.D. Cal. Nov. 7, 2016) (citation and quotation

omitted)    (in   order    to   decide    if    good   cause    exists     to   grant

expedited     discovery,    the     plaintiff     “should      establish    to   the

Court’s satisfaction that plaintiff’s suit against defendant could

withstand a motion to dismiss.”).

       Turning to the viability of Strike 3’s form complaints, the

Court finds that, as pleaded, Strike 3’s complaints are futile.

In order to make out a prima facie claim of copyright infringement

two elements must be met: (1) ownership of a valid copyright, and

(2) copying of constituent elements of the work that are the

original.     Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499

U.S. 340, 361 (1991).           The Court does not take issue with the

first element.     However, Strike 3’s complaints do not satisfy the

second element.


                                          19
       Scores of cases address whether Strike 3’s form complaints

pass   muster.     Admittedly      the    case   law   is    split.     The   Court

recognizes that whether by virtue of inertia or some other reason,

the majority view is that at least at the pleading stage of a case,

Strike 3’s complaints withstand dismissal. 15                However, although

Strike 3 can cite to a legion of cases upholding its John Doe

complaints, a substantial number of cases take a contrary view.

The Court sides with the cases that hold it is not sufficient to

merely allege in a pleading that the defendant is a subscriber of

an IP address traced to infringing activity.                 Consequently, the

Court will not authorize Strike 3 to take discovery premised on a

futile John Doe complaint.

       In order to survive a motion to dismiss, a complaint must

contain sufficient factual matter accepted as true to state a claim

to relief that is plausible on its face.                    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).               Importantly, a plaintiff’s

obligation to provide the grounds of his/her entitlement to relief

requires    more   than   labels    and       conclusions     and   a   formulaic

recitation of the elements of a cause of action.                    Id. at 555.

While the plausibility standard is not a probability requirement,

“a complaint must show more than a sheer possibility that the



15Recent representative cases taking a position contrary to that of this
Court are Strike 3 Holdings, LLC v. John Doe, 1:18-cv-01490 EAW, 2019 WL
1529339 (W.D.N.Y. Apr. 8, 2019) and Strike 3 Holdings, LLC v. John Doe, No.
19-cv-00723-JCS, 2019 WL 2996428 (N.D.Cal. July 9, 2019).


                                         20
defendant acted unlawfully.”         Id. at 678.    Facts merely consistent

with a defendant’s liability fall short of a plausible entitlement

to relief.    Id. at 557.

      Strike 3’s complaints are devoid of facts sufficient to show

it is entitled to relief from the named John Doe/IP subscriber.

The only material fact pleaded in Strike 3’s complaints is that

the listed IP address is associated with the downloading of Strike

3’s works and the John Doe is the subscriber of the address.               All

other material averments in Strike 3’s complaints, e.g., that the

John Doe subscriber downloaded Strike 3’s works, are conclusory

statements, not facts.        If Strike 3’s complaints are stripped of

their conclusory statements, they are left with the notion that

merely subscribing to an IP address that downloaded copyrighted

works is sufficient to make out a cause of action for copyright

infringement.       This is not sufficient.         As stated in Twombly,

“where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged – but it has not shown - that the pleader is entitled to

relief.”    Twombly, 550 U.S. at 678.

      Despite its lack of knowledge of who downloaded its works,

Strike 3 argues its complaints pass muster because it is plausible

the   IP   subscriber   was    the   infringer.     For    the   reasons   just

discussed,    the   Court     disagrees.    No     Third   Circuit   decision

addresses the pleading issue presented by Strike 3’s complaints.


                                       21
Importantly, however, the only Circuit Court decision on point

supports   the    Court’s     holding.        See   Cobbler   Nevada,    LLC    v.

Gonzales, 901 F.3d 1142, 1145 (9th Cir. 2018).                In Cobbler, the

Ninth Circuit decided “whether a bare allegation that a defendant

is the registered subscriber of an [IP] address associated with

infringing activity is sufficient to state a claim for direct

contributory infringement.”            Id. at 1144.     Like this case, the

only allegation connecting Gonzales to infringing activity was

that Gonzales was the registered owner of the IP address associated

with the alleged infringement.           In affirming the District Court’s

dismissal of the plaintiff’s complaint, the Court wrote:

     The direct infringement claim fails because Gonzales’
     status as the registered subscriber of an infringing IP
     address, standing alone does not create a reasonable
     inference that he is also the infringer. Because
     multiple devices and individuals may be able to connect
     via an IP address, simply identifying the IP subscriber
     solves only part of the puzzle. Plaintiff must allege
     something more to create a reasonable inference that a
     subscriber is also an infringer.

Id. at 1145.

     The   complaint     in   Cobbler    is   similar   to    Strike    3’s    form

complaints   in   that   the    only    connection    between   the     John   Doe

defendant and the alleged infringement is that the defendant is

the registered internet subscriber.             This is not enough to plead

a valid claim.     As noted in Cobbler:

     This is a situation where a complaint pleads facts that
     are merely consistent with defendant’s liability . . .
     stopping short of the line between      possibility and


                                        22
      plausibility of entitlement to relief . . . . The
      allegations are not enough to raise a right to relief
      above a speculative level.

Cobbler, 901 F.3d at 1147 (citations and quotations omitted).

Cobbler is not an outlier and its holding has been followed in

numerous cases.    Venice PI, LLC v. Huseby, No. C17-1160 TSZ, 2019

WL 1572894, at *1 (W.D. Wash. Apr. 11, 2019) (“[T]he Ninth Circuit

made clear [in Cobbler] that a copyright infringement claim based

merely on a defendant’s status as the subscriber of an IP address

associated with infringing activity does not cross the threshold

of ‘plausibility’ that pleadings in federal court must satisfy.”);

Malibu Media, LLC v. John Doe Subscriber, No. 18C450, 2018 WL

6446404, at *3 (N.D.Ill. Dec. 10, 2018) (“This Court agrees with

the Ninth Circuit and those courts that have found that a plaintiff

must allege more than simply the registration of an IP address to

an individual in order to proceed against that individual for

copyright infringement.”); Breaking Glass Pictures, LLC, 2013 WL

3930474, at *2 (affirming decision denying expedited discovery and

stating, “the complaint contains no factual allegations setting

forth that the subscribers were, in fact, the individuals using

the   internet   connection   at   the     relevant    time.”   Also   finding

plaintiff has not stated plausible claims against the subscribers

because   although    the     complaint      was      consistent   with   the

subscriber’s      liability    for        copyright     infringement,     the

“allegations are also consistent with the subscribers not being


                                     23
liable.”); Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160, 164

(D.D.C. 2018) (“Strike 3 could not withstand a 12(b)(6) motion in

this   case   without   resorting    to   far   more   intensive   discovery

machinations     sufficiently       establishing       defendant   did   the

infringing[.]”); PTG Nevada, LLC v. Chan, No. 16C1621, 2017 WL

168188, at *2 (N.D.Ill. Jan. 17, 2017)(collecting cases)(“This

Court agrees with those courts that have found that the plaintiff

needs to allege more than just the registration of an IP address

to an individual in order to proceed against that individual for

copyright infringement.”); In re BitTorrent Adult Film Copyright

Infringement Cases, 296 F.R.D. 80, 84 (E.D.N.Y. 2012)(“[I]t is no

more likely that the subscriber to an IP address carried out . .

. the purported illegal downloading . . . than to say an individual

who pays the telephone bill made a specific telephone call.”);

Malibu Media, LLC v. Doe, No. 15 CIV. 4369(AKH), 2015 WL 4092417

(S.D.N.Y. July 6, 2015) (denying motion for expedited discovery

where the plaintiff merely pleaded an IP address was associated

with downloading).

       The Court is aware of authority that limits Cobbler to the

motion to dismiss context.      In other words, some decisions hold

that Cobbler only applies after the plaintiff has an opportunity

to obtain discovery to identify a subscriber.               For example, in

Strike 3 Holdings, LLC v. John Doe, No. 19-CV-00723-JCS, 2019 WL

2996428 (N.D.Cal. July 9, 2019), the Court ruled that Cobbler,


                                     24
“does not stand for the proposition that subpoenas may not be used

to determine a subscriber’s name.”   Id. at 3.   However, the Court

respectfully disagrees that Cobbler should be given a narrow

reading.   First, the Ninth Circuit in Cobbler did not specifically

address a discovery issue so the Court will not read into the

decision a ruling that was not decided. See Wright v. Spaulding,

No. 17-4257, 2019 WL 4493487, at *5 (6th Cir. Sept. 19, 2019) (“For

a court’s conclusion about an issue to be part of its holding . .

. the court must have actively applied the conclusion to the case

in front of it. . . . [and] it must be clear that the court

considered the issue and consciously reached a conclusion about

it.”) (citation omitted).   Second, for the reasons already stated,

it would be anomalous to permit a plaintiff in a John Doe case to

obtain discovery based on a futile boilerplate complaint.     Such

bootstrapping must be barred in order to protect the integrity of

the courts.   In this Court’s view Cobbler carries just as much

weight in the context of a motion for expedited discovery or motion

to quash, as it does in the context of a motion to dismiss.   This

is certainly not the first and only Opinion denying a motion for

expedited discovery because of a deficient pleading.    Third, for

the reasons already discussed, in the context of examining the

totality of the circumstances to decide if expedited discovery

should be granted, it is appropriate to examine in the first

instance whether the complaint can withstand a dismissal motion.


                                25
       A recent instructive decision from this District is Malibu

Media v. Joe Park, No. 17-12107 (JMV)(MF), 2019 WL 2960146 (D.N.J.

July     9,    2019).      In   that       case,   plaintiff    filed    a   copyright

infringement complaint against an alleged John Doe infringer. Id.

at *1.        The complaint was later amended to specifically name the

subscriber       who    then    defaulted.         Id.   In    denying   plaintiff’s

unopposed motion for default judgment, the Court recognized that

simply naming an IP subscriber does not make out a copyright claim

and does not show that the subscriber is liable. Id. at *3.                          The

Court agreed with Cobbler and stated, “[p]laintiff will have to

show something more than merely tying Defendant to an IP address

in order to sufficiently establish copyright infringement.”                          Id.

at *6;    see also In re BitTorrent Adult Film Copyright Infringement

Cases, 296 F.R.D. at 84 (“[T]he assumption that the person who

pays for internet access at a given location is the same individual

who    allegedly       downloaded      a    single   sexually    explicit     film    is

tenuous, and one that has grown more so over time.”; Patrick

Collins, Inc. v. John Doe 1, 288 F.R.D. 233, (E.D.N.Y. 2012)

(collecting       cases)    (affirming         Magistrate      Judge’s   Report      and

Recommendation that expedited discovery be denied, and agreeing

that the discovery of the subscriber’s identify would not establish

a reasonable likelihood of the identity of the defendant who could

be sued).

       The Court is not unsympathetic to Strike 3’s argument that


                                             26
without the requested discovery it may not be able to identify

alleged copyright infringers.             After all, who can argue with the

notion that Strike 3 has a right to protect its copyrights.

However, the fact that the law lags behind technology is not an

ill this Court can cure.           The Court will not create a remedy for

Strike 3 that does not exist under existing law.                      Cobbler, 901

F.3d at 1146-47 (“While we recognize this obstacle to naming the

correct     defendant,      this    complication       does     not       change   the

plaintiff’s burden to plead factual allegations that create a

reasonable    inference     that    the    defendant    is    the     infringer.”);

Malibu Media v. Park, No. 17-12107 (JMV)(MF), 2019 WL 2960146, at

*6 (D.N.J. July 9, 2019) (“The Court recognizes . . . that . . .

technology limitations potentially puts a plaintiff in a difficult

position    in     naming   the    correct     defendant,     but     .    .   .   such

limitations do not relieve a plaintiff of alleging sufficient facts

so that a court can reasonably infer that the named defendant is

the actual infringer.”); Strike 3 Holdings, LLC v. Doe, 331 F.R.D.

14, 20 (E.D.N.Y. 2019)(denying request for expedited discovery and

stating, “Strike 3’s concern about its ability to enforce its

copyright against peer-to-peer file sharers is a valid one, but

not   one   that    provides      good    cause   to   depart    from       otherwise

applicable    discovery     rules.        Also    stating,    “[t]he       fact    that

Congress has not acted [to address the problem peer-to-peer file

sharing technology creates], however, does not mean that courts


                                          27
should     take    it   upon    themselves      to     provide   more     effective

enforcement       mechanisms    to    potential      plaintiffs.”);     Hard     Drive

Productions, Inc. v. Does 1-90, No. C11-03825HRL, 2012 WL 1094653,

at *7 (N.D. Cal. Mar. 30, 2012) (denying expedited discovery

despite the court’s recognition that plaintiff is aggrieved by the

apparent     infringement       and    the    court’s     sympathy      toward     the

copyright holder’s argument that lawsuits are the only way for it

to find and stop infringers).                As was well stated in Strike 3

Holdings, LLC., 331 F.R.D. at 20:

     The enforcement problem that peer-to-peer file sharing
     technology creates for copyright owners is one that
     Congress could choose to remedy at any time. . . . The
     fact that Congress has not acted, however, does not mean
     that courts should take it upon themselves to provide
     more effective enforcement mechanisms to potential
     plaintiffs . . . .[The Court] conclude[s] that Strike
     3’s concern about its ability to enforce its copyright
     against peer-to-peer sharers is a valid one, but not one
     that provides good cause to depart from otherwise
     applicable discovery rules.

Further, as was stated in Strike 3 Holdings, LLC, 351 F. Supp. 3d

at 165, “[m]aybe someday someone will show the Court a method to

identify     infringers        with   sufficiently       less    risk    of      false

accusations.       But because Strike 3 fails to do so here, it cannot

subpoena defendant’s ISP.”

     4. Besides the Futility of its Complaints, Other Reasons Exist
        to Deny Strike 3’s Motions for Expedited Discovery

     Even if the Court ruled that Strike 3’s complaints would

survive a Rule 12(b)(6) motion, it would still deny Strike 3’s



                                         28
requests for expedited discovery.         No single factor accounts for

the Court’s finding that Strike 3’s requests are unreasonable.

Instead, the ruling is based on the totality of the circumstances

which includes the following: (1) Strike 3 bases its complaints on

unequivocal affirmative representations of alleged facts that it

does not know to be true; (2) Strike 3’s subpoenas are misleading

and present too great of an opportunity for misidentification; (3)

Strike 3’s linchpin argument that there is no other way to stop

infringement of its works other than to sue individual subscribers,

is wrong; (4) Strike 3 does not exhaust reasonably available means

to   stop   infringement   besides   filing   individual    lawsuits;   (5)

Strike 3’s lawsuits do not appear to be especially effective in

preventing and deterring infringement; and (6) Strike 3 unduly

minimizes IP subscribers’ privacy interests.               The Court also

recognizes that a subscriber will be materially prejudiced if it

is wrongfully named in a lawsuit. Therefore, considering the

overall administration of justice against the potential prejudice

to a subscriber, the balancing of the interests falls in favor of

denying Strike 3’s requests for expedited discovery.          This is true

even though the Court’s ruling may make it more difficult for

Strike 3 to cease infringement of its copyrights.

      A. Strike 3 Bases its Complaints on Unequivocal Affirmative
         Representations of Alleged Facts that it Does Not Know to
         be True

      Even if Strike 3’s complaints pass muster under Rule 12(b)


                                     29
(6), Strike 3 pleads unequivocal statements of alleged facts that

it does not know to be true.         Strike 3 unequivocally avers that

the John Doe IP subscriber “downloaded, copied, and distributed”

its   copyrighted   works.      Compl.    ¶   27.   Yet,     however,   Strike    3

acknowledges it is equally as likely the subscriber or someone in

the household is to blame for the infringement. TR2 21:21-22.

Strike 3 also acknowledges that despite its unequivocal averments

it does not know for certain where the subscriber lives.                The fact

that Strike 3 has to resort to making unequivocal statements of

alleged facts that it does not know to be true in order to obtain

expedited discovery, is troublesome and is a relevant fact the

Court considers     when   it    decides      whether   to    grant   Strike   3’s

discovery requests.

      It appears to the Court that Strike 3 sacrifices the accuracy

of its pleadings so that it can bootstrap expedited discovery.                   In

other words, Strike 3 sacrifices accuracy for expediency. This was

effectively acknowledged by Strike 3’s counsel who stated: “[w]e

do say it’s the subscriber [as the named defendant] because that’s

what we’re going to need the subpoena to help us get the further

investigation.”     TR1 24:18-20.         Strike 3’s counsel also stated:

“I think we’re saying in our initial Complaint that the subscriber

is going to get us to that infringer.”               TR1 24:9-10.       Strike 3

acknowledges its complaints are filed for the “sole purpose” of

enabling it to seek leave to conduct expedited discovery[.]”                     LB


                                         30
at 3 (July 15, 2019).      This Court is not the only Court troubled

by Strike 3’s pleadings.      In Strike 3 Holdings, LLC, 331 F.R.D.

at 19, the Court denied Strike 3’s request for expedited discovery

and wrote:

     It is thus apparent that Strike 3 is deliberately
     asserting claims in a scattershot fashion against a
     broad array of individuals simply because it is
     confident that many of them will be liable – even if
     almost as many of them are not. Such a pleading seems
     wholly inconsistent with the requirement that a
     plaintiff may not file a complaint for an improper
     purpose . . . .[T]he certainty that such an approach
     will impose needless burdens on innocent individuals
     counsels against a finding of good cause to permit
     expedited discovery.

The Court agrees.

     B. Strike 3’s Subpoenas are Misleading and Create too Great
        of an Opportunity for Misidentification

     Apart   from    the   questionable   averments   in   Strike   3’s

complaints, the Court has come to learn that Strike 3’s subpoenas

are misleading.     Prior to its recent inquiries, the Court assumed

Strike 3’s subpoenas identified the name of the IP subscriber when

its works were infringed.     However, the Court was wrong.

     Strike 3’s subpoenas only seek to identify the infringer to

one of its works.    There is no “particular rhyme or reason” to the

one listed infringement date listed in Strike 3’s subpoenas except

Strike 3 always “choose[s] the first one that’s been expedited

with the copyright office, has a registration, and is within the

ISP’s data retention.” (alteration in original) TR2 58:22-25 to



                                  31
59:1-2.      The problem with Strike 3’s subpoenas is that Strike 3

does not reveal that the subscriber identified by its subpoenas

may not be the subscriber when its work was infringed.           For

example, as to the exemplar complaint Strike 3 alleges 31 works

were infringed from December 3, 2017 to August 16, 2018.      Strike

3’s November 13, 2018 subpoena [Doc. No. 7-1] only asks for the

name of the IP subscriber on July 27, 2018.    In its motions Strike

3 does not mention that due to dynamic IP addresses the name of

the subscriber identified by Strike 3’s November 13, 2018 subpoena

may not be the person who subscribed to the same address on July

27, 2018.    This information is not revealed by Strike 3 even though

Strike 3 recognizes there are a limited number of IP addresses,

the addresses are dynamic, and they therefore change.       Strike 3

knows that at different times different people can have the same

IP address.     TR2 28:6-14.   This fact is recognized by numerous

courts.     See Call of the Wild Movie, LLC v. Does 1-1,062, 770 F.

Supp.2d 332, 356 (D.D.C. 2011) (“[F]or dynamic IP addresses, a

single IP address may be reassigned to many different computers in

a short period of time.”). Significantly, in United States v.

Vosburgh, 602 F. 3d 512, 523 (3d Cir. 2010), the Court cited the

testimony of a Comcast witness who testified that the lease period

for each IP address is approximately 6-8 days and that after the

expiration of the lease, the assignment of an IP address to a

particular computer may or may not be renewed.          In Strike 3


                                  32
Holdings, LLC, 2019 WL 3069760, at *1 n.1, the Court noted:

     An IP address is not really an “address” or physical
     “place” in the usual sense of the words, and therefore
     the term can be quite misleading. In fact, it is only
     an electronic “route” to the Internet assigned by a
     Provider to a customer on a given date and hour to
     provide access to the internet.      The route can be
     assigned to different customers on given dates or given
     [hours].   If a customer accesses the Internet briefly
     and signs off, the IP address is assigned to another
     customer.

     Courts routinely recognize the dynamic nature of IP addresses

and how often they change.       The fact that IP addresses change so

frequently     creates       a     significant       opportunity      for

misidentification.    Reid, 194 N.J. at 390-91.       (“Most often when

an individual connects to the Internet, his or her Internet Service

Provider dynamically assigns an IP address to the computer, which

can change every time the user accesses the Internet. In other

words, the ‘dynamic’ IP address assigned to the computer can be

different for each internet session.”); Call of the Wild Movie,

LLC, 770 F. Supp.2d at 356-57 (“Most consumer IP addresses are

dynamic as opposed to ‘static’ . . . . Dynamic IP addresses are

randomly   assigned   to   internet   users,   and   change   frequently.

Consequently, for dynamic IP addresses, a single IP address may be

reassigned to many different computers in a short period of time.

Associating a dynamic IP address with a particular customer at a

given moment makes the task of ‘discovering the identity of a

particular infringer more difficult.’”); Klimas v. Comcast Cable



                                   33
Communications, Inc., No. 02-CV-72054-DT, 2003 WL 23472182, at *5

(E.D. Mich. July 1, 2003), aff’d sub nom. 465 F. 22271 (6th Cir.

2006)(“Dynamic     IP   addresses     constantly     change”);     Criminal

Productions, Inc. v. Doe, Case No. 16-cv-2352 WQH (JLB), 2016 WL

6581850, at *2 (S.D. Cal. Nov. 7, 2016) (citation and quotation

omitted) (“In the context of dynamic IP addresses, a person using

[a particular IP] address one month may not have been the same

person using it the next.”); Strike 3 Holdings, LLC v. Doe, Case

No. 19-cv-00723-JCS, 2019 WL 2996428, at *2 (N.D. Cal. July 9,

2019)(recognizing “the inherent imprecision of an IP address as a

means to identify the individual who purportedly infringed Strike

3’s copyrights”).

      Given the dynamic nature of IP addresses, the Court cannot be

sure that the subscriber’s name revealed by Strike 3’s subpoenas

is the name of the subscriber on the infringement date.             Klimas,

2003 WL 23472182, at *5 (“Dynamic IP addresses constantly change

and unless an IP address is correlated to some other information

. . . it does not identify any single subscriber by itself.”).

Strike 3 could conduct a more diligent search if it asked for the

subscriber’s name on the date all 31 of its works were downloaded

(or   a   representative   number)   instead   of   just   a   single   date.

However, Strike 3 does not do this because of cost.            TR1 96:13-25

to 97:1-5.    Further, even if the names of the IP subscribers for

all 31 works are identified, the names are not necessarily the


                                     34
subscribers on the dates of the infringing activity.                 In the past,

when the Court granted Strike 3’s discovery motions, it incorrectly

assumed   the      name   of    the   subscriber   identified   by    Strike    3’s

subpoenas was the same subscriber on the date of the alleged

infringement. The Court also incorrectly assumed the listed IP

address was permanent and only belonged to one person.                   The Court

now knows this is not necessarily the case. It is implausible that

Strike    3   is   not    aware    of   the    substantial   body   of   case   law

discussing the problems with dynamic IP addresses.

     It is also not insignificant an ISP may not possess the

subscriber’s name.             According to Strike 3, it is questionable

whether subscribers retain data for more than three (3) months.

TR2 18:4-12; 23:7-25 to 24:1-4; see also Mem. of Law in Supp. of

Pl.’s Mot. at 2, Doc. No. 4-1 (“John Doe Defendant’s ISP only

maintains the internal logs of the requested information for a

brief period of time.”).                Given that Strike 3 almost always

identifies infringing activity that occurs earlier than three (3)

months before its subpoena, subscriber defendants are at a distinct

disadvantage because the ISP may not have the records to show who

subscribed to the listed IP address on all the dates of the alleged

infringing activity.            The problems associates with IP addresses

was discussed in a recent law review article:

     IP addresses are not people. Indeed, IP addresses are
     often used by multiple people in ways that make it very
     difficult to be sure who is responsible for what


                                          35
     activity. Routers are left unsecured or with factory
     defaults; passwords are shared with family members,
     roommates, guests and neighbors; unsecured guest
     accounts are created and then forgotten; passwords are
     cracked; passwords are reused across different contexts
     (and once a password is guessed or compromised in one
     context it is worthless in all of them); and backdoors
     are opened up by malware and unsecure devices, including
     printers and even refrigerators.

     In addition, there are a variety of ways that a hacker
     can hide their own IP address by using someone
     else's. Regardless of whether IP addresses can be
     tracked reliably in other contexts, they may be
     particularly unreliable in the BitTorrent context,
     because the BitTorrent protocol was designed to allow
     high-bandwidth connections and thus "does not perform …
     source IP address validation." In practice, this means
     that the header information (think of the envelope on a
     letter in the postal system) transmitted by a swarm
     participant can display someone else's IP address. This
     problem is compounded by the fact that many sites
     coordinating BitTorrent swarms "inject random IP
     addresses into their swarm list results."


See Matthew Sag and Jake Haskell, Defense Against the Dark

Arts of Copyright Trolling, 103 Iowa L. Rev. 571, 590-91

(2018).

     C. Strike 3 Has Other Available Means to Stop Infringement
        Besides Suing Individual Subscribers in John Doe Complaints

     Strike 3’s linchpin argument for why expedited discovery

should be granted is that, otherwise, it is powerless to prevent

infringement of its works.    See Mot. at 11 (“[I]dentifying and

serving the alleged infringers is the only method through which

Plaintiff can protect its copyright interests.”) (citation and

quotation omitted).   Strike 3 further argues that if its request



                                36
for expedited discovery is denied, it “would be to declare that

copyright infringement is de facto legal, provided it is done

through BitTorrent, because the courts are powerless to stop it.”

LB at 10 (June 11, 2019). The Court rejects Strike 3’s argument

which provides another reason why Strike 3 has not established

good   cause    to    obtain      expedited      discovery.       There    are   other

available means for Strike 3 to prevent infringement of its works

that Strike 3 has chosen not to pursue.                     It is unreasonable to

grant Strike 3 expedited discovery when Strike 3 chooses not to

avail itself of legal remedies that do not involve filing thousands

of   complaints       that   impinge      on    the   constitutionally      protected

privacy rights of New Jersey subscribers to ISP’s.

       Passed    in     1998,     the     Digital     Millennium     Copyright    Act

(“DMCA”), 17 U.S.C. § 512(a), provides a series of “safe harbors”

to ISP’s that limit their liability for copyright infringement.

However, in order to fall within the safe harbor, the ISP must

show that it has “adopted and reasonably implemented . . . a policy

that provides for the termination in appropriate circumstances of

subscribers . . . who are repeat infringers.”                        17 U.S.C. §512

(i)(1)(A).        UMG      Recordings,         Inc.   v.    Grande   Communications

Networks, LLC, 384 F.Supp.3d 743, 755 (W.D. Tx. 2019) (“[T]o be

eligible   for       the   DMCA    safe    harbor,     an   ISP   must    ‘reasonably

implement’ a termination policy, not just adopt one.”). To assess

whether an ISP has reasonably implemented a repeat infringer


                                           37
termination policy, the relevant question to ask is whether the

ISP   actually   terminates     the   uploading     privileges     of   repeat

offenders under appropriate circumstances.             Id.

      The DMCA affords copyright owners such as Strike 3 a process

to notify ISP’s of the infringement of their works.              The ISP’s are

then required to act on valid notifications and to terminate, in

appropriate circumstances, subscribers and account holders who are

repeat offenders. 16    Courts have not defined a specific number of

strikes against a user that require an ISP to suspend or terminate

that user’s access to the internet.           Rosen v. eBay, Inc., No. CV

16-9183-MWF(Ex), 2018 WL 4808513, at *6 (C.D. Cal. Apr. 4, 2018).

Comcast, for example, has a multi-step policy and reserves the

right to suspend or terminate service to a repeat infringer who

receives   multiple    DMCA   notices.        See   Comcast’s    DMCA   Repeat

Infringer Policy for Xfinity Internet Service, supra note 16.

Specifically,    Comcast’s     serial      infringer    policy   provides   as

follows:

      Triggering steps under this policy may result in the
      following: a persistent in-browser notification or other
      form of communication that requires you to log in to
      your account or call us; a temporary suspension of, or
      other interim measures applied to, your service; the
      termination of your Xfinity internet service as well as
      your other Xfinity services[.]


16The Repeater Infringer Policy of each ISP can be found on the internet. See
Comcast’s DMCA Repeat Infringer Policy for Xfinity Internet Service,
https://www.xfinity.com/support/articles/comcast-dmca-compliance-policy (last
visited Oct. 24, 2019) (providing information about Comcast’s Repeat
Infringer Policy).


                                      38
Id.

      One would think that Strike 3 would be eager to notify ISP’s

that its subscribers are infringing their copyrights, so that an

infringer’s internet service would be interrupted, suspended or

terminated and infringement would stop.              However, Strike 3 does

not take this simple step but instead files thousands of lawsuits

arguing that it has no other recourse to stop infringement. Strike

3 admits that, with regard to the exemplar subscriber and its other

John Doe defendants, it did not send ISP’s take down notices. TR1

113:15-18; TR2 45:4-8.       Inexplicably, Strike 3 does not send take

down notices concerning the individual subscribers it sues, but

yet   it   sends   these   notices   to    torrent   websites,    Google,   and

infringing websites like The Pirate Bay.                TR1 110:12-25.       As

discussed, although Strike 3 has the right to notify ISP’s of

infringing    activity,     and   ISP’s     can   disable   the   infringer’s

internet access, Strike 3 does not send take down notices regarding

the John Does that it sues.          In support of its discovery motions

it is unreasonable for Strike 3 to argue that it has no alternative

to filing John Doe complaints, while not using the protections

afforded to it under the DMCA.            The Court recognizes there is no

exhaustion requirement that requires Strike 3 to send take down

notices before it files its copyright cases.             However, it is not

reasonable for Strike 3 to argue it has no recourse but to seek

expedited discovery when it ignores the DMCA.


                                      39
      Strike 3’s arguments for why it does not send take down

notices concerning its John Does defendants are not persuasive.

It is not plausible that Strike 3 cannot find an outside service

to send out its notices.      Even if true, Strike 3 can serve its own

take down notices.     Further, the Court does not accept Strike 3’s

argument that take down notices are fruitless.

      A recent case that debunks Strike 3’s futility argument is

BMG Rights Mgmt. (US) LLC v. Cox Commc’n., Inc., 881 F.3d 293 (4th

Cir. 2018).     In that case BMG sued Cox, an ISP. Id. at 298.              BMG

owns copyrights to musical compositions and sued to hold Cox

contributorily liable for the infringement of BMG’s copyrights by

Cox’s customers. Id.        As part of its defense, Cox argued it was

immunized from liability because of the safe harbor provision in

the DMCA. Id. at 300-01.       However, the Court ruled that Cox could

not assert a “safe harbor” defense because it did not reasonably

implement its repeat infringer policy.          Id. at 303.     Thus, if an

ISP such as Comcast willfully ignores Strike 3’s DMCA notices

and/or does not follow its repeat infringer policy, Strike 3 has

the option of bringing an action against the ISP. 17 In the event

ISP’s are not taking Strike 3’s notices seriously, the possibility

of   lawsuits   akin   to   BMG’s   complaint   may   spur   ISP’s   to   more



17The Court is not encouraging Strike 3 to file these lawsuits. The Court
simply cites to BMG to debunk Strike 3’s argument that there are no
alternatives to stopping a subscriber from infringing other than to file
John Doe complaints seeking expedited discovery.


                                      40
faithfully comply with their repeat infringer policies and suspend

or bar internet service to repeat infringers.               One would expect

this to create a substantial incentive for persons to stop the

infringement of Strike 3’s works.

     D. The Deterrent Effect of Strike 3’s Lawsuits is Questionable

     While the Court recognizes Strike 3 has the right to protect

its copyrights, it is not clear, as Strike 3 argues, that its

complaints are effective in preventing and deterring infringement.

Strike 3 might engender more sympathy if its lawsuits effectively

deterred   infringers.      This   does     not    appear   to    be   the   case.

Despite    filing   thousands   of    copyright      complaints,       Strike    3

recognizes infringement of its works has increased.                     (Albeit,

Strike 3 attributes this to the increased popularity of its sites).

In addition, Strike 3 estimates that between 200,000 to 400,000

people illegally download its videos every month. TR1 126:16-22;

TR2 84:8-12.     Also, the Court recently learned that Strike 3 only

targets    the   limited   universe    of    residential         subscribers    of

reputable ISP’s. TR2 37:7-19; 83:15-19.              As a result, “granting

[Strike 3] leave to issue subpoenas . . . will do little if anything

to deter future copyright violations.             [Consequently], Strike 3’s

interest in enforcing its rights does not constitute good cause to

allow premature subpoenas.”        Strike 3 Holdings, LLC, 331 F.R.D.

at 19.




                                      41
     E. Prejudice to Subscribers

     Thus    far,    the       Court’s      balancing     has    not      focused       on   the

interests of the innocent “John Doe” or subscriber defendant.

However, the substantial prejudice that may inure to a subscriber

from the release of its private information and the possible false

identification      in     a     lawsuit        is   significant.            The    innocent

subscriber may have to pay a substantial sum to retain a lawyer to

defend the lawsuit, or possibly settle to avoid incurring future

costs.     The innocent subscriber may also be subject to unduly

intrusive discovery such as searches of his/her computer and social

media.      In addition, negative publicity and embarrassment may

occur from being named in a copyright infringement lawsuit. Also,

the fact that the innocent subscriber was named in a lawsuit may

be revealed in an unrelated employment or credit search.

     Importantly,         Strike      3    unduly     minimizes        the    subscriber’s

substantial      interest       in    the       privacy   of     his/her      subscription

information.        See    Mot.      at    12    (“John    Doe    Defendant’s           privacy

interest    is   minimal[.]”          Although       there     may    not    be     a    Fourth

Amendment     expectation            of     privacy       in     internet          subscriber

information, “Article 1, Paragraph 7 of the New Jersey Constitution

protects    an   individual’s             privacy    interest        in   the     subscriber

information . . . provide[d] to an internet service provider.”

Reid, 194 N.J. at 399; see also In re Nickelodeon Consumer Privacy

Litigation, MDL No. 2443 (SRC), 2014 WL 3012873, at *18 (D.N.J.


                                                42
July 2, 2014) (“[T]he right to privacy created by the New Jersey

Constitution provides greater protection than the privacy right

created by the federal Constitution.”) (citation omitted).                The

Court is not ruling that subscriber information may never be

disclosed in response to a subpoena.        However, given the expansive

view of individual privacy under New Jersey law, there should be

a good reason before subscriber information is turned over. This

is especially true in a situation where questionable averments are

relied upon to obtain discovery.

     F. Rebuttal of Strike 3’s Arguments

     No   good   reason   exists   to   grant   Strike   3’s   requests   for

expedited discovery since its complaints do not plead a cognizable

claim.    Even if the complaints pass muster, the danger of a false

identification and the prejudice it may cause outweighs Strike 3’s

interest in obtaining expedited discovery.               Relevant to this

balancing is the fact that Strike 3’s lawsuits may not effectively

deter    infringement,    and   other   reasonably   available    and     less

intrusive legal recourse is available to Strike 3 to prevent

infringement.

     Strike 3 argues the Court should trust it to only name

defendants against whom it has a “rock-solid” case. The Court

agrees with the following statement made in a recent decision

rejecting Strike 3’s argument:

     I have no reason to question the sincerity of Strike 3’s


                                    43
      stated commitment to ethical conduct.         But as a
      practical matter, its assertion in that regard is no
      more than a promise that a Court must hope it will
      fulfill because it has no realistic prospect of
      meaningful judicial oversight…I conclude that Strike 3’s
      promises, and its history of avoiding judicial oversight
      after securing leave to serve subpoenas, do not satisfy
      the good cause standard.

Strike 3 Holdings, LLC, 331 F.R.D. at 18.

      None of Strike 3’s arguments for why good cause exists to

grant expedited discovery carry the day.              Strike 3 argues it has

pleaded a prima facie claim for direct copyright infringement

against the John Doe IP subscriber.           The Court disagrees for the

reasons   discussed.       Even   if    Strike    3    passes     this   initial

threshold, the Court has shown that Strike 3’s averments are

conclusory.      Also,    that    Strike     3   relies    upon    unequivocal

affirmative representations of alleged facts that it does not know

to be true.    Strike 3 argues that since its discovery requests are

narrowly tailored, they should be granted.              However, due to the

prevalence of dynamic IP addresses, Strike 3’s narrow discovery

requests create a greater likelihood of misidentification than

broader requests.      Strike 3 argues there is no alternative means

to discover the identity of subscribers.           While this may be true,

Strike 3 acknowledges it does not know if the subscriber infringed

its   works.    Although    Strike     3’s   subpoenas     request       relevant

information, this is not the touchstone for expedited discovery.

Strike 3 argues the subscriber’s identity is necessary to advance



                                       44
its infringement claim.        Strike 3 ignores the fact that the law

does not provide a remedy for every wrong.         Last, Strike 3 argues

the subscriber will not be prejudiced by its subpoenas.                 To the

contrary,    the   subpoenas     infringe   the    subscriber’s     privacy

interests and result in substantial prejudice to a misidentified

alleged infringer.

Conclusion

     In conclusion, the Court finds that good cause does not exist

to grant Strike 3’s motions for expedited discovery.           Based on the

extensive record, it is unreasonable to grant Strike 3’s motions.

The Court agrees with Judge Lamberth’s ultimate ruling but relies

upon a different emphasis.        Granting expedited discovery is the

exception rather than the rule, and a good reason must exist to

grant the discovery. Especially in the John Doe or ex parte

discovery context, it is appropriate to closely scrutinize whether

a pleading is futile or passes muster.       Expedited discovery is not

justified when Strike 3 bootstraps its discovery requests onto a

deficient pleading that would not survive a Rule 12(b)(6) motion.

     Even if Strike 3’s complaints would survive a Rule 12(b)(6)

motion,   the   requested   discovery    would   still   be   denied.      The

minimal subscriber information Strike 3 requests in its subpoenas

is misleading and does not account for the prevalence of dynamic

IP addresses.      Consequently, Strike 3’s discovery creates too

great of an opportunity for misidentification.                Further, the


                                    45
linchpin of Strike 3’s argument for good cause, that there is no

alternative option to prevent the infringement of its works other

than to identify a subscriber via an expedited subpoena to an ISP,

is wrong.   Other means are reasonably available to Strike 3 besides

filing   thousands   of   individual    John   Doe   lawsuits.    When       the

foregoing is weighed against the prejudice that may result to an

innocent    subscriber    defendant,    including     the   invasion    of    a

constitutionally protected privacy interest recognized by the New

Jersey Supreme Court, the balance falls in favor of denying Strike

3’s discovery motions.

     The Court is not unmindful that its ruling may make it more

difficult for Strike 3 to identify copyright infringers.               To the

extent this is the price to pay to assure compliance with the

applicable law, so be it. A legal remedy does not exist for every

wrong, and it is unfortunately the case that sometimes the law has

not yet caught up with advanced technology.          This is not the first

time, nor will it be the last, where a party who believes it was

wronged was denied discovery.

     Accordingly, for the foregoing reasons, and to the extent it

has not already been done, it will be Ordered that Strike 3’s

motions for expedited discovery are DENIED.           To the extent these

motions have been previously granted, and the defendant has not

yet been served, the Orders will be vacated.           The Court will not

interfere with cases where Strike 3 has identified a defendant


                                   46
other than through an expedited discovery subpoena issued with

leave of Court.


                            s/ Joel Schneider
                            JOEL SCHNEIDER
                            United States Magistrate Judge




DATED: October 24, 2019




                              47
